--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
INVESTOR RIGHTS AGREEMENT
 
THIS  INVESTOR RIGHTS AGREEMENT (this “Agreement”), is made as of the 27th day
of February, 2017, by and among ULURU Inc., a Nevada corporation (the
“Company”), and each of the investors listed on Schedule A hereto, each of which
is referred to in this Agreement as an “Investor”.
 
RECITALS
 
WHEREAS, the Company and certain of the Investors are parties to the Note,
Warrant, and Preferred Stock Purchase Agreement of even date herewith (the
“Purchase Agreement”);
 
WHEREAS, as a condition to closing under the Purchase Agreement, certain
Investors or their Affiliates are executing and delivering a Backstop Agreement
of even date herewith (the “Backstop Agreement”);
 
WHEREAS, in order to induce the Company to enter into the Purchase Agreement and
to induce the Investors to invest funds in the Company pursuant to the Purchase
Agreement, the Investors and the Company hereby agree that this Agreement shall
govern the rights of the Investors to cause the Company to register shares of
Common Stock issuable to the Investors, to receive certain information from the
Company, and shall govern certain other matters as set forth in this Agreement;
and
 
WHEREAS, this Agreement shall be effective as of the Second Closing (as defined
in the Purchase Agreement).
 
NOW, THEREFORE, the parties hereby agree as follows:
 
1. Definitions
 
. For purposes of this Agreement:
 
1.1 “Affiliate” has the meaning set forth in Rule 12b-2 of Regulation 12B
promulgated under the Securities Exchange Act.
 
1.2 “Board” means the Board of Directors of the Company.
 
1.3 “Common Stock” means shares of the Company’s common stock, par value $0.001
per share.
 
1.4 “Convertible Notes” means each Convertible Promissory Note issued pursuant
to the Purchase Agreement.
 
1.5 “Damages” means any loss, damage, claim or liability (joint or several) to
which a party hereto may become subject under the Securities Act, the Exchange
Act, or other federal or state law, insofar as such loss, damage, claim or
liability (or any action in respect thereof) arises out of or is based upon: (i)
any untrue statement or alleged untrue statement of a material fact contained in
any registration statement of the Company, including any preliminary prospectus
or final prospectus contained therein or any amendments or supplements thereto;
(ii) an omission or alleged omission to state therein a material fact required
to be stated therein, or necessary to make the statements therein not
misleading; or (iii) any violation or alleged violation by the indemnifying
party (or any of its agents or Affiliates) of the Securities Act, the Exchange
Act, any state securities law, or any rule or regulation promulgated under the
Securities Act, the Exchange Act, or any state securities law.
 
1.6 “Derivative Securities” means any securities or rights convertible into, or
exercisable or exchangeable for (in each case, directly or indirectly) Common
Stock, including the Series B Preferred Stock, Convertible Note, other
convertible notes, options to purchase Common Stock, the Warrant and other
warrants to purchase Common Stock.
 
1.7 “Eligible Securities” means, with respect to any Investor, without
duplication, the sum of all shares of Common Stock (i) held by such Investor
that were (a) issued to such Investor pursuant to the Purchase Agreement, the
Secondary Placement or the Backstop Agreement, (b) issued to such Investor upon
the conversion of the Series B Preferred Stock, (c) issued to such Investor upon
conversion of the Convertible Note, (d) issued to such Investor upon the
exercise and the Warrant, or (e) acquired by such Investor following the date of
this Agreement, and (ii) issuable to such Investor upon the exchange,
conversion, exercise or in replacement of any of Dervivative Securities acquired
by such Investor following the date of this Agreement.
 
1.8 “Excepted Securities” means the following shares of Common Stock, Derivative
Securities and shares of Common Stock issuable upon the exercise or conversion
of such Derivative Securities:
 
(a) shares of Common Stock or Derivative Securities issued as a dividend or
distribution on the Series B Preferred Stock;
 
(b) shares of Common Stock or Derivative Securities issued by reason of a
dividend, stock split, split-up or other distribution on shares of Common Stock;
 
(c) shares of Common Stock or Derivative Securities issued to employees or
directors of, or consultants or advisors to, the Company or any of its
subsidiaries pursuant to a plan, agreement or arrangement approved by the Board
of Directors of the Company (including shares of Common Stock issuable with
respect to said Derivative Securities);
 
(d) shares of Common Stock or Derivative Securities issued or issuable upon the
exercise or conversion of Derivative Securities, including the Convertible Note
and the Warrant, outstanding immediately following the closing under the
Purchase Agreement;
 
(e) shares of Common Stock or Derivative Securities issued to banks, equipment
lessors or other financial institutions, or to real property lessors, pursuant
to a debt financing, equipment leasing or real property leasing transaction
approved by the Board;
 
(f) shares of Common Stock or Derivative Securities issued to suppliers or third
party service providers in connection with the provision of goods or services
pursuant to transactions approved by the Board; or
 
(g) shares of Common Stock or Derivative Securities issued pursuant to the
acquisition of another corporation by the Company by merger, purchase of
substantially all of the assets or other reorganization or to a joint venture
agreement pursuant to transactions approved by the Board.
 
1.9 “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
 
1.10 “Excluded Registration” means (i) a registration relating to the sale of
securities to employees of the Company or a subsidiary pursuant to a stock
option, stock purchase, or similar plan; (ii) a registration relating to an SEC
Rule 145 transaction; (iii) a registration on any form that does not include
substantially the same information as would be required to be included in a
registration statement covering the sale of the Registrable Securities; or (iv)
a registration in which the only Common Stock being registered is Common Stock
issuable upon conversion of debt securities that are also being registered.
 
1.11 “Form S-1” means such form under the Securities Act as in effect on the
date hereof or any successor registration form under the Securities Act
subsequently adopted by the SEC.
 
1.12 “Form S-3” means such form under the Securities Act as in effect on the
date hereof or any registration form under the Securities Act subsequently
adopted by the SEC that permits incorporation of substantial information by
reference to other documents filed by the Company with the SEC.
 
1.13 “GAAP” means generally accepted accounting principles in the United States.
 
1.14 “Holder” means any holder of Registrable Securities who is a party to this
Agreement.
 
1.15 “Immediate Family Member” means a child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including,
adoptive relationships, of a natural person referred to herein.
 
1.16 “Initiating Holders” means, collectively, Holders who properly initiate a
registration request under this Agreement.
 
1.17 “Liquidation” means a “Liquidation” as such term is defined in the
Certificate of Designations of Preferences, Rights and Limitations of Series B
Preferred Stock filed by the Company pursuant to the Purchase Agreement.
 
1.18  “New Securities” means, collectively, equity securities of the Company,
whether or not currently authorized, as well as rights, options, or warrants to
purchase such equity securities, or securities of any type whatsoever that are,
or may become, convertible or exchangeable into or exercisable for such equity
securities.
 
1.19 “Person” means any individual, corporation, partnership, trust, limited
liability company, association or other entity.
 
1.20 “Registrable Securities” means the Common Stock (a) issuable to any
Investor pursuant to the Purchase Agreement, the Secondary Placement or the
Backstop Agreement, (b) upon the conversion of the Series B Preferred Stock, (c)
upon conversion of the Convertible Note, (d) upon the exercise and the Warrant,
(e) otherwise held by any Investor, Bradley Sacks, Michael I. Sacks and/or their
Affiliates and (f) issuable upon exchange, conversion, exercise or in
replacement of any of the foregoing securities; excluding in all cases, however,
any Registrable Securities sold by a Person in a transaction in which the
applicable rights under this Agreement are not assigned pursuant to Subsection
5.1, any Registrable Securities that may be resold under Rule 144(b)(1), any
shares for which registration rights have terminated pursuant to Subsection 2.12
of this Agreement.
 
1.21 “Pro Rata Share” means, with respect to any Investor, an amount equal to
(i) the Eligible Securities held by such Investor, divided by (ii) the sum of
the number of shares of Common Stock outstanding, plus the number of shares of
Common Stock issuable to upon conversion, exercise or exchange of all
outstanding Derivative Securities.
 
1.22 “Registrable Securities then outstanding” means the number of shares
determined by adding the number of shares of outstanding Common Stock that are
Registrable Securities and the number of shares of Common Stock issuable
(directly or indirectly) pursuant to then exercisable and/or convertible
securities that are Registrable Securities.
 
1.23 “SEC” means the Securities and Exchange Commission.
 
1.24 “SEC Rule 144” means Rule 144 promulgated by the SEC under the Securities
Act.
 
1.25 “SEC Rule 145” means Rule 145 promulgated by the SEC under the Securities
Act.
 
1.26 “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
 
1.27 “Selling Expenses” means all underwriting discounts, selling commissions,
and stock transfer taxes applicable to the sale of Registrable Securities, and
fees and disbursements of counsel for any Holder, except for the fees and
disbursements of the Selling Holder Counsel borne and paid by the Company as
provided in Subsection 2.6.
 
1.28 “Series B Preferred Stock” means shares of the Company’s Series B
Convertible Preferred Stock, par value $0.001 per share.
 
1.29 “Warrant” means the Warrant to Purchase Common Stock issued pursuant to the
Purchase Agreement.
 
2. Registration Rights
 
.  The Company covenants and agrees as follows:
 
2.1 Demand Registration
 
.
 
(a) Form S-1 Demand.  If at any time the Company receives a request from Holders
of more than ten percent (10%) of the Registrable Securities then outstanding
that the Company file a Form S-1 registration statement with respect to
outstanding Registrable Securities of such Holders having an anticipated
aggregate offering price, net of Selling Expenses, of at least $500,000, then
the Company shall (i) within ten (10) days after the date such request is given,
give notice thereof (the “Demand Notice”) to all Holders other than the
Initiating Holders; and (ii) as soon as practicable, and in any event within
sixty (60) days after the date such request is given by the Initiating Holders,
file a Form S-1 registration statement under the Securities Act covering,
subject to Section 2.8, all Registrable Securities that the Initiating Holders
requested to be registered and any additional Registrable Securities requested
to be included in such registration by any other Holders, as specified by notice
given by each such Holder to the Company within twenty (20) days of the date the
Demand Notice is given, and in each case, subject to the limitations of
Subsections 2.1(c) and 2.3.
 
(b) Form S-3 Demand.  If at any time when it is eligible to use a Form S-3
registration statement, the Company receives a request from Holders of more than
ten percent (10%) of the Registrable Securities then outstanding that the
Company file a Form S-3 registration statement with respect to outstanding
Registrable Securities of such Holders having an anticipated aggregate offering
price, net of Selling Expenses, of at least $500,000, then the Company shall (i)
within ten (10) days after the date such request is given, give a Demand Notice
to all Holders other than the Initiating Holders; and (ii) as soon as
practicable, and in any event within forty-five (45) days after the date such
request is given by the Initiating Holders, file a Form S-3 registration
statement under the Securities Act covering all Registrable Securities requested
to be included in such registration by any other Holders, as specified by notice
given by each such Holder to the Company within twenty (20) days of the date the
Demand Notice is given, and in each case, subject to the limitations of
Subsections 2.1(c) and 2.3.
 
(c) Notwithstanding the foregoing obligations, if the Company furnishes to
Holders requesting a registration pursuant to Subsection 2.1 a certificate
signed by the Company’s chief executive officer stating that in the good faith
judgment of the Company’s Board of Directors it would be materially detrimental
to the Company and its stockholders for such registration statement to either
become effective or remain effective for as long as such registration statement
otherwise would be required to remain effective, because such action would be
materially detrimental to the Company and its stockholders for such registration
statement to be filed and it is therefore necessary to defer the filing of such
registration statement, then the Company shall have the right to defer taking
action with respect to such filing, and any time periods with respect to filing
or effectiveness thereof shall be tolled correspondingly, for a period of not
more than ninety days (90) days after the request of the Initiating Holders is
given; provided, however, that the Company may not invoke this right more than
twice in any twelve (12) month period.
 
(d) The Company shall not be obligated to effect, or to take any action to
effect, any registration pursuant to Subsection 2.1(a) (i) during the period
that is sixty (60) days before the Company’s good faith estimate of the date of
filing of, and ending on a date that is one hundred eighty (180) days after the
effective date of, a Company-initiated registration, provided that the Company
is actively employing in good faith commercially reasonable efforts to cause
such registration statement to become effective; (ii) after the Company has
effected five (5) registrations pursuant to Subsection 2.1(a); or (iii) if the
Initiating Holders propose to dispose of shares of Registrable Securities that
may be immediately registered on Form S-3 pursuant to a request made pursuant to
Subsection 2.1(b).  The Company shall not be obligated to effect, or to take any
action to effect, any registration pursuant to Subsection 2.1(b) (i) during the
period that is sixty (60) days before the Company’s good faith estimate of the
date of filing of, and ending on a date that is one hundred eighty (180) days
after the effective date of, a Company-initiated registration, provided that the
Company is actively employing in good faith commercially reasonable efforts to
cause such registration statement to become effective; or (ii) if the Company
has effected one registration pursuant to Subsection 2.1(b) within the twelve
(12) month period immediately preceding the date of such request.  A
registration shall not be counted as “effected” for purposes of this Subsection
2.1(d) until such time as the applicable registration statement has been
declared effective by the SEC, unless the Initiating Holders withdraw their
request for such registration, elect not to pay the registration expenses
therefor, and forfeit their right to one demand registration statement pursuant
to Subsection 2.6, in which case such withdrawn registration statement shall be
counted as “effected” for purposes of this Subsection 2.1(d).
 
2.2 Company Registration
 
. If the Company proposes to register (excluding, for this purpose, a
registration effected by the Company for stockholders other than the Holders)
any of its Common Stock or Series B Preferred Stock under the Securities Act in
connection with the public offering of such securities solely for cash (other
than in an Excluded Registration), the Company shall, at such time, promptly
give each Holder notice of such registration.  Upon the request of each Holder
given within twenty (20) days after such notice is given by the Company, the
Company shall, subject to the provisions of Subsection 2.3, cause to be
registered all of the Registrable Securities that each such Holder has requested
to be included in such registration.  The Company shall have the right to
terminate or withdraw any registration initiated by it under this Subsection 2.2
before the effective date of such registration, whether or not any Holder has
elected to include Registrable Securities in such registration.  The expenses
(other than Selling Expenses) of such withdrawn registration shall be borne by
the Company in accordance with Subsection 2.6.  For clarity, this Section 2.2
shall not apply to registration that the Company files for third party pursuant
to contractual obligations or otherwise.
 
2.3 Underwriting Requirements
 
.
 
(a) If, pursuant to Subsection 2.1, the Initiating Holders intend to distribute
the Registrable Securities covered by their request by means of an underwriting,
they shall so advise the Company as a part of their request made pursuant to
Subsection 2.1, and the Company shall include such information in the Demand
Notice.  The underwriter(s) will be selected by the Company and shall be
reasonably acceptable to a majority in interest of the Initiating Holders.  In
such event, the right of any Holder to include such Holder’s Registrable
Securities in such registration shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein.  All
Holders proposing to distribute their securities through such underwriting shall
(together with the Company as provided in Subsection 2.4(e)) enter into an
underwriting agreement in customary form with the underwriter(s) selected for
such underwriting.  Notwithstanding any other provision of this Subsection 2.3,
if the underwriter(s) advise(s) the Initiating Holders in writing that marketing
factors require a limitation on the number of shares to be underwritten, then
the Initiating Holders shall so advise all Holders of Registrable Securities
that otherwise would be underwritten pursuant hereto, and the number of
Registrable Securities that may be included in the underwriting shall be
allocated among such Holders of Registrable Securities, including the Initiating
Holders, in proportion (as nearly as practicable) to the number of Registrable
Securities owned by each Holder or in such other proportion as shall mutually be
agreed to by all such selling Holders; provided, however, that the number of
Registrable Securities held by the Holders to be included in such underwriting
shall not be reduced unless all other securities are first entirely excluded
from the underwriting.  To facilitate the allocation of shares in accordance
with the above provisions, the Company or the underwriters may round the number
of shares allocated to any Holder to the nearest one hundred (100) shares.
 
(b) In connection with any offering involving an underwriting of shares of the
Company’s capital stock pursuant to Subsection 2.2, the Company shall not be
required to include any of the Holders’ Registrable Securities in such
underwriting unless the Holders accept the terms of the underwriting as agreed
upon between the Company and its underwriters, and then only in such quantity as
the underwriters in their sole discretion determine will not jeopardize the
success of the offering by the Company.  If the total number of securities,
including Registrable Securities, requested by stockholders to be included in
such offering exceeds the number of securities to be sold (other than by the
Company) that the underwriters in their reasonable discretion determine is
compatible with the success of the offering, then the Company shall be required
to include in the offering only that number of such securities, including
Registrable Securities, which the underwriters and the Company in their sole
discretion determine will not jeopardize the success of the offering.  If the
underwriters determine that less than all of the Registrable Securities
requested to be registered can be included in such offering, then the
Registrable Securities that are included in such offering shall be allocated
among the selling Holders in proportion (as nearly as practicable to) the number
of Registrable Securities owned by each selling Holder or in such other
proportions as shall mutually be agreed to by all such selling Holders.  To
facilitate the allocation of shares in accordance with the above provisions, the
Company or the underwriters may round the number of shares allocated to any
Holder to the nearest one hundred (100) shares.  Notwithstanding the foregoing,
in no event shall (i) the number of Registrable Securities included in the
offering be reduced unless all other securities (other than securities to be
sold by the Company) are first entirely excluded from the offering.  For
purposes of the provision in this Subsection 2.3(b) concerning apportionment,
for any selling Holder that is a partnership, limited liability company, or
corporation, the partners, members, retired partners, retired members,
stockholders, and Affiliates of such Holder, or the estates and Immediate Family
Members of any such partners, retired partners, members, and retired members and
any trusts for the benefit of any of the foregoing Persons, shall be deemed to
be a single “selling Holder,” and any pro rata reduction with respect to such
“selling Holder” shall be based upon the aggregate number of Registrable
Securities owned by all Persons included in such “selling Holder,” as defined in
this sentence.
 
2.4 Obligations of the Company
 
.  Whenever required under this Section 2 to effect the registration of any
Registrable Securities, the Company shall:
 
(a) prepare and file with the SEC a registration statement with respect to such
Registrable Securities and use its commercially reasonable efforts to cause such
registration statement to become effective and, upon the request of the Holders
of a majority of the Registrable Securities registered thereunder, keep such
registration statement effective for a period of up to one hundred twenty (120)
days or, if earlier, until the distribution contemplated in the registration
statement has been completed;
 
(b) prepare and file with the SEC such amendments and supplements to such
registration statement, and the prospectus used in connection with such
registration statement, as may be necessary to comply with the Securities Act in
order to enable the disposition of all securities covered by such registration
statement;
 
(c) furnish to the selling Holders such numbers of copies of a prospectus,
including a preliminary prospectus, as required by the Securities Act, and such
other documents as the Holders may reasonably request in order to facilitate
their disposition of their Registrable Securities;
 
(d) use its commercially reasonable efforts to register and qualify the
securities covered by such registration statement under such other securities or
blue-sky laws of such jurisdictions as shall be reasonably requested by the
selling Holders; provided that the Company shall not be required to qualify to
do business or to file a consent to service of process in any such states or
jurisdictions, unless the Company is already subject to service in such
jurisdiction and except as may be required by the Securities Act;
 
(e) in the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the underwriter(s) of such offering;
 
(f) use its commercially reasonable efforts to cause all such Registrable
Securities covered by such registration statement to be listed on a national
securities exchange or trading system and each securities exchange and trading
system (if any) on which similar securities issued by the Company are then
listed;
 
(g) provide a transfer agent and registrar for all Registrable Securities
registered pursuant to this Agreement and provide a CUSIP number for all such
Registrable Securities, in each case not later than the effective date of such
registration;
 
(h) promptly make available for inspection by the selling Holders, any
underwriter(s) participating in any disposition pursuant to such registration
statement, and any attorney or accountant or other agent retained by any such
underwriter or selected by the selling Holders, all financial and other records,
pertinent corporate documents, and properties of the Company, and cause the
Company’s officers, directors, employees, and independent accountants to supply
all information reasonably requested by any such seller, underwriter, attorney,
accountant, or agent, in each case, as necessary or advisable to verify the
accuracy of the information in such registration statement and to conduct
appropriate due diligence in connection therewith;
 
(i) notify each selling Holder, promptly after the Company receives notice
thereof, of the time when such registration statement has been declared
effective or a supplement to any prospectus forming a part of such registration
statement has been filed; and
 
(j) after such registration statement becomes effective, notify each selling
Holder of any request by the SEC that the Company amend or supplement such
registration statement or prospectus.
 
In addition, the Company shall ensure that, at all times after any registration
statement covering a public offering of securities of the Company under the
Securities Act shall have become effective, its insider trading policy shall
provide that the Company’s directors may implement a trading program under Rule
10b5-1 of the Exchange Act.
 
2.5 Furnish Information
 
.  It shall be a condition precedent to the obligations of the Company to take
any action pursuant to this Section 2 with respect to the Registrable Securities
of any selling Holder that such Holder shall furnish to the Company such
information regarding itself, the Registrable Securities held by it, and the
intended method of disposition of such securities as is reasonably required to
effect the registration of such Holder’s Registrable Securities.
 
2.6 Expenses of Registration
 
.  All expenses (other than Selling Expenses) incurred in connection with
registrations, filings, or qualifications pursuant to Section 2, including all
registration, filing, and qualification fees; printers’ and accounting fees;
fees and disbursements of counsel for the Company; and the reasonable fees and
disbursements, not to exceed $50,000, of one counsel for the selling
Holders (“Selling Holder Counsel”), shall be borne and paid by the Company;
provided, however, that the Company shall not be required to pay for any
expenses of any registration proceeding begun pursuant to Subsection 2.1 if the
registration request is subsequently withdrawn at the request of the Holders of
a majority of the Registrable Securities to be registered (in which case all
selling Holders shall bear such expenses pro rata based upon the number of
Registrable Securities that were to be included in the withdrawn registration),
unless the Holders of a majority of the Registrable Securities agree to forfeit
their right to one registration pursuant to Subsections 2.1(a) or 2.1(b), as the
case may be.  All Selling Expenses relating to Registrable Securities registered
pursuant to this Section 2 shall be borne and paid by the Holders pro rata on
the basis of the number of Registrable Securities registered on their behalf.
 
2.7 Delay of Registration
 
.  No Holder shall have any right to obtain or seek an injunction restraining or
otherwise delaying any registration pursuant to this Agreement as the result of
any controversy that might arise with respect to the interpretation or
implementation of this Section 2.
 
2.8 Limitation on all Registration
 
.  Notwithstanding anything in Section 2 to the contrary, the number of
Registrable Securities that the Company shall be obligated to register on any
registration statement (or series of related registration statements) required
under Section 2 shall be limited to a number of Registrable Securities that, in
the reasonable view of counsel to the Company, will not cause the registration
statement to be viewed as a primary offering by the SEC.
 
2.9 Indemnification
 
.  If any Registrable Securities are included in a registration statement under
this Section 2:
 
(a) To the extent permitted by law, the Company will indemnify and hold harmless
each selling Holder, and the partners, members, officers, directors, and
stockholders of each such Holder; legal counsel and accountants for each such
Holder; any underwriter (as defined in the Securities Act) for each such Holder;
and each Person, if any, who controls such Holder or underwriter within the
meaning of the Securities Act or the Exchange Act, against any Damages, and the
Company will pay to each such Holder, underwriter, controlling Person, or other
aforementioned Person any legal or other expenses reasonably incurred thereby in
connection with investigating or defending any claim or proceeding from which
Damages may result, as such expenses are incurred; provided, however, that the
indemnity agreement contained in this Subsection 2.9(a) shall not apply to
amounts paid in settlement of any such claim or proceeding if such settlement is
effected without the consent of the Company, which consent shall not be
unreasonably withheld, nor shall the Company be liable for any Damages to the
extent that they arise out of or are based upon actions or omissions made in
reliance upon and in conformity with written information furnished by or on
behalf of any such Holder, underwriter, controlling Person, or other
aforementioned Person expressly for use in connection with such registration.
 
(b) To the extent permitted by law, each selling Holder, severally and not
jointly, will indemnify and hold harmless the Company, and each of its
directors, each of its officers who has signed the registration statement, each
Person (if any), who controls the Company within the meaning of the Securities
Act, legal counsel and accountants for the Company, any underwriter (as defined
in the Securities Act), any other Holder selling securities in such registration
statement, and any controlling Person of any such underwriter or other Holder,
against any Damages, in each case only to the extent that such Damages arise out
of or are based upon actions or omissions made in reliance upon and in
conformity with written information furnished by or on behalf of such selling
Holder expressly for use in connection with such registration; and each such
selling Holder will pay to the Company and each other aforementioned Person any
legal or other expenses reasonably incurred thereby in connection with
investigating or defending any claim or proceeding from which Damages may
result, as such expenses are incurred; provided, however, that the indemnity
agreement contained in this Subsection 2.9(b) shall not apply to amounts paid in
settlement of any such claim or proceeding if such settlement is effected
without the consent of the Holder, which consent shall not be unreasonably
withheld; and provided further that in no event shall the aggregate amounts
payable by any Holder by way of indemnity or contribution under Subsections
2.9(b) and 2.9(d) exceed the proceeds from the offering received by such Holder
(net of any Selling Expenses paid by such Holder), except in the case of fraud
or willful misconduct by such Holder.
 
(c) Promptly after receipt by an indemnified party under this Subsection 2.9 of
notice of the commencement of any action (including any governmental action) for
which a party may be entitled to indemnification hereunder, such indemnified
party will, if a claim in respect thereof is to be made against any indemnifying
party under this Subsection 2.9, give the indemnifying party notice of the
commencement thereof.  The indemnifying party shall have the right to
participate in such action and, to the extent the indemnifying party so desires,
participate jointly with any other indemnifying party to which notice has been
given, and to assume the defense thereof with counsel mutually satisfactory to
the parties; provided, however, that an indemnified party (together with all
other indemnified parties that may be represented without conflict by one
counsel) shall have the right to retain one  separate counsel, with the fees and
expenses to be paid by the indemnifying party, if representation of such
indemnified party by the counsel retained by the indemnifying party would be
inappropriate due to actual or potential differing interests between such
indemnified party and any other party represented by such counsel in such
action.  The failure to give notice to the indemnifying party within a
reasonable time of the commencement of any such action shall relieve such
indemnifying party of any liability to the indemnified party under this
Subsection 2.9, to the extent that such failure materially prejudices the
indemnifying party’s ability to defend such action.  The failure to give notice
to the indemnifying party will not relieve it of any liability that it may have
to any indemnified party otherwise than under this Subsection 2.9.
 
(d) To provide for just and equitable contribution to joint liability under the
Securities Act in any case in which either: (i) any party otherwise entitled to
indemnification hereunder makes a claim for indemnification pursuant to this
Subsection 2.9 but it is judicially determined (by the entry of a final judgment
or decree by a court of competent jurisdiction and the expiration of time to
appeal or the denial of the last right of appeal) that such indemnification may
not be enforced in such case, notwithstanding the fact that this Subsection 2.9
provides for indemnification in such case, or (ii) contribution under the
Securities Act may be required on the part of any party hereto for which
indemnification is provided under this Subsection 2.9, then, and in each such
case, such parties will contribute to the aggregate losses, claims, damages,
liabilities, or expenses to which they may be subject (after contribution from
others) in such proportion as is appropriate to reflect the relative fault of
each of the indemnifying party and the indemnified party in connection with the
statements, omissions, or other actions that resulted in such loss, claim,
damage, liability, or expense, as well as to reflect any other relevant
equitable considerations.  The relative fault of the indemnifying party and of
the indemnified party shall be determined by reference to, among other things,
whether the untrue or allegedly untrue statement of a material fact, or the
omission or alleged omission of a material fact, relates to information supplied
by the indemnifying party or by the indemnified party and the parties’ relative
intent, knowledge, access to information, and opportunity to correct or prevent
such statement or omission; provided, however, that, in any such case (x) no
Holder will be required to contribute any amount in excess of the public
offering price of all such Registrable Securities offered and sold by such
Holder pursuant to such registration statement, and (y) no Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation; and provided further that in no
event shall a Holder’s liability pursuant to this Subsection 2.9(d), when
combined with the amounts paid or payable by such Holder pursuant to Subsection
2.9(b), exceed the proceeds from the offering received by such Holder (net of
any Selling Expenses paid by such Holder), except in the case of willful
misconduct or fraud by such Holder.
 
(e) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.
 
(f) Unless otherwise superseded by an underwriting agreement entered into in
connection with the underwritten public offering, the obligations of the Company
and Holders under this Subsection 2.9 shall survive the completion of any
offering of Registrable Securities in a registration under this Section 2, and
otherwise shall survive the termination of this Agreement.
 
2.10 Reports Under Exchange Act
 
.  With a view to making available to the Holders the benefits of SEC Rule 144
and any other rule or regulation of the SEC that may at any time permit a Holder
to sell securities of the Company to the public without registration or pursuant
to a registration on Form S-3, the Company shall:
 
(a) make and keep available adequate current public information, as those terms
are understood and defined in SEC Rule 144;
 
(b) use commercially reasonable efforts to file with the SEC in a timely manner
all reports and other documents required of the Company under the Securities Act
and the Exchange Act (at any time after the Company has become subject to such
reporting requirements); and
 
(c) furnish to any Holder, so long as the Holder owns any Registrable
Securities, forthwith upon request (i) to the extent accurate, a written
statement by the Company that it has complied with the reporting requirements of
SEC Rule 144, the Securities Act, and the Exchange Act (at any time after the
Company has become subject to such reporting requirements), or that it qualifies
as a registrant whose securities may be resold pursuant to Form S-3 (at any time
after the Company so qualifies); and (ii) such other information as may be
reasonably requested in availing any Holder of any rule or regulation of the SEC
that permits the selling of any such securities without registration (at any
time after the Company has become subject to the reporting requirements under
the Exchange Act) or pursuant to Form S-3 (at any time after the Company so
qualifies to use such form).
 
2.11 “Market Stand-off” Agreement
 
. Each Holder hereby agrees that it will not, without the prior written consent
of the managing underwriter, during the period commencing on the date of the
final prospectus relating to the registration by the Company of any equity
securities under the Securities Act on a registration statement on Form S-1 or
Form S-3, and ending on the date specified by the Company and the managing
underwriter (such period not to exceed one hundred twenty (120) days, or such
other period as may be requested by the Company or an underwriter to accommodate
regulatory restrictions on (1) the publication or other distribution of research
reports, and (2) analyst recommendations and opinions, including, but not
limited to, the restrictions contained in FINRA Rule 2711(f)(4) or NYSE Rule
472(f)(4), or any successor provisions or amendments thereto), (i) lend; offer;
pledge; sell; contract to sell; sell any option or contract to purchase;
purchase any option or contract to sell; grant any option, right, or warrant to
purchase; or otherwise transfer or dispose of, directly or indirectly, any
shares of Common Stock or any securities convertible into or exercisable or
exchangeable (directly or indirectly) for Common Stock (whether such shares or
any such securities are then owned by the Holder or are thereafter acquired) or
(ii) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of such
securities, whether any such transaction described in clause (i) or (ii) above
is to be settled by delivery of Common Stock or other securities, in cash, or
otherwise.  The foregoing provisions of this Subsection 2.11 shall not apply to
the sale of any shares to an underwriter pursuant to an underwriting agreement,
or the transfer of any shares to any trust for the direct or indirect benefit of
the Holder or the immediate family of the Holder, provided that the trustee of
the trust agrees to be bound in writing by the restrictions set forth herein,
and provided further that any such transfer shall not involve a disposition for
value, and shall be applicable to the Holders only if all officers and directors
are subject to the same restrictions.  The underwriters in connection with such
registration are intended third-party beneficiaries of this Subsection 2.11 and
shall have the right, power and authority to enforce the provisions hereof as
though they were a party hereto.  Each Holder further agrees to execute such
agreements as may be reasonably requested by the underwriters in connection with
such registration that are consistent with this Subsection 2.11 or that are
necessary to give further effect thereto.
 
2.12 Limitation on Subsequent Registration Rights
 
.  From and after the date of this Agreement, the Company shall not, without the
prior written consent of the Holders of a majority of the Registrable Securities
then outstanding, enter into any agreement with any holder or prospective holder
of any securities of the Company that would allow such holder or prospective
holder to include such securities in any registration unless, under the terms of
such agreement, such holder or prospective holder may include such securities in
any such registration only to the extent that the inclusion of such securities
will not reduce the number of the Registrable Securities of the Holders that are
included.
 
2.13 Termination of Registration Rights
 
.  The right of any Holder to request registration or inclusion of Registrable
Securities in any registration pursuant to Subsections 2.1 or 2.2 shall
terminate upon the earliest to occur of:
 
(a) the closing of a Liquidation;
 
(b) such time as the respective securities no longer qualify as Registrable
Securities; and
 
(c) the tenth (10th) anniversary of the date of this Agreement.
 
3. Rights to Purchase New Securities
 
.
 
3.1 Right of First Offer
 
. Subject to the terms and conditions of this Section 3.1, applicable securities
laws and any valid right of first offer existing as of the date first set forth
above, if the Company proposes to offer or sell any New Securities, the Company
shall first offer such New Securities to each of the Investors then holding any
Eligible Securities (the “Eligible Investors”) at least twenty (20) days prior
to the issuance of the New Securities, and each Eligible Investor shall have the
right to purchase its Pro Rata Share of such New Securities. The Company shall
give written notice (the "Offer Notice") to each of the Eligible Investors,
stating (i) its bona fide intention to offer such New Securities, (ii) the
number of such New Securities to be offered to each Eligible Investor, and (iii)
the price and terms, if any, upon which it proposes to offer such New
Securities. By notification to the Company within ten (10) days after the Offer
Notice is given, the Eligible Investor may elect to purchase or otherwise
acquire, at the price and on the terms specified in the Offer Notice, up to the
Eligible Investor’s Pro Rata Share of such New Securities. In the event that any
Investor declines to purchase its Pro Rata Share of such New Securities, then
the Company shall provide notice to any Investor exercising such right to
purchase New Securities, and each such Eligible Investor shall have a right to
purchase an additional number of New Securities based upon the Pro Rata Shares
of such exercising Eligible Investors. The closing of any sale pursuant to this
Subsection 3.1 shall occur within the later of ninety (90) days of the date that
the Offer Notice is given and the date of initial sale of New Securities
pursuant to Subsection 3.1.  The right of first offer in this Subsection 3.1
shall not be applicable to Excepted Securities.
 
3.2 Termination of Right of First Offer
 
. The right of offer in Subsection 3.1 shall continue with respect to each
Eligible Investor as long as such Eligible Investor, together with its
Affiliates, continues to beneficially own, on a fully-diluted as-converted and
as-exercised basis, without duplication in calculation of shares of Common Stock
of any such Affiliates, a number of shares of Common Stock equal to at least
fifty percent (50%) of the aggregate number (as adjusted for all stock splits,
dividends, combinations, recapitalizations and the like) of the Eligible
Securities acquired by such Eligible Investor collectively under the Purchase
Agreement, in the Private Placement (as defined in the Purchase Agreement) or
pursuant to the BackStop Agreement, as applicable.
 
4. Confidentiality
 
. Each Investor agrees that such Investor will keep confidential and will not
disclose, divulge, or use for any purpose (other than to monitor its investment
in the Company) any confidential information obtained from the Company pursuant
to the terms of this Agreement (including notice of the Company’s intention to
file a registration statement), unless such confidential information (a) is
known or becomes known to the public in general (other than as a result of a
breach of this Subsection 4 by such Investor), (b) is or has been independently
developed or conceived by the Investor without use of the Company’s confidential
information, or (c) is or has been made known or disclosed to the Investor by a
third party without a breach of any obligation of confidentiality such third
party may have to the Company; provided, however, that an Investor may disclose
confidential information (i) to its attorneys, accountants, consultants, and
other professionals to the extent necessary to obtain their services in
connection with monitoring its investment in the Company; (ii) to any
prospective purchaser of any Registrable Securities from such Investor, if such
prospective purchaser agrees to be bound by the provisions of this Subsection 4
and is not a competitor; (iii) to any Affiliate, partner, member, stockholder,
or wholly owned subsidiary of such Investor in the ordinary course of business,
provided that such Investor informs such Person that such information is
confidential and directs such Person to maintain the confidentiality of such
information; or (iv) as may otherwise be required by law, provided that the
Investor promptly notifies the Company of such disclosure and takes reasonable
steps to minimize the extent of any such required disclosure.
 
5. Miscellaneous
 
.
 
5.1 Successors and Assigns
 
.  The rights under this Agreement may be assigned (but only with all related
obligations) by a Holder to a transferee of Registrable Securities that (i) is
an Affiliate of a Holder; (ii) is a Holder’s Immediate Family Member or trust
for the benefit of an individual Holder or one or more of such Holder’s
Immediate Family Members; or (iii) after such transfer, holds at least 5,000,000
Registrable Securities (subject to appropriate adjustment for stock splits,
stock dividends, combinations, and other recapitalizations); provided, however,
that (x) the Company is, within a reasonable time after such transfer, furnished
with written notice of the name and address of such transferee and the
Registrable Securities with respect to which such rights are being transferred;
and (y) such transferee agrees in a written instrument delivered to the Company
to be bound by and subject to the terms and conditions of this Agreement,
including the provisions of Subsection 2.11.  For the purposes of determining
the number of shares of Registrable Securities held by a transferee, the
holdings of a transferee (1) that is an Affiliate or stockholder of a Holder;
(2) who is a Holder’s Immediate Family Member; or (3) that is a trust for the
benefit of an individual Holder or such Holder’s Immediate Family Member shall
be aggregated together and with those of the transferring Holder; provided
further that all transferees who would not qualify individually for assignment
of rights shall have a single attorney-in-fact for the purpose of exercising any
rights, receiving notices, or taking any action under this Agreement.  The terms
and conditions of this Agreement inure to the benefit of and are binding upon
the respective successors and permitted assignees of the parties.  Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors and permitted assignees
any rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided herein.
 
5.2 Counterparts
 
.  This Agreement may be executed in two (2) or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.  Counterparts may be delivered via electronic mail
(including pdf or any electronic signature complying with the U.S. federal ESIGN
Act of 2000, e.g., www.docusign.com) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.
 
5.3 Titles and Subtitles
 
.  The titles and subtitles used in this Agreement are for convenience only and
are not to be considered in construing or interpreting this Agreement.
 
5.4 Notices
 
.  All notices and other communications given or made pursuant to this Agreement
shall be in writing and shall be deemed effectively given upon the earlier of
actual receipt or (i) personal delivery to the party to be notified; (ii) when
sent, if sent by  electronic mail or facsimile during the recipient’s normal
business hours, and if not sent during normal business hours, then on the
recipient’s next business day; (iii) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid; or (iv)
one (1) business day after the business day of deposit with a nationally
recognized overnight courier, freight prepaid, specifying next-day delivery,
with written verification of receipt.  All communications shall be sent to the
respective parties at their addresses as set forth on Schedule A hereto, or to
the principal office of the Company and to the attention of the Chief Executive
Officer, in the case of the Company, or to such email address, facsimile number,
or address as subsequently modified by written notice given in accordance with
this Subsection 5.4.  If notice is given to the Company, a copy shall also be
sent to Bryan T. Allen, Parr Brown Gee & Loveless, P.C., 101 South 200 East,
Suite 700, Salt Lake City, Utah 84111, ballen@parrbrown.com  and if notice is
given to Stockholders, a copy shall also be given to R. Ronald Hopkinson, Cooley
LLP, 1114 Avenue of the Americas, New York, NY 10036, rhopkinson@cooley.com.
 
5.5 Amendments and Waivers
 
.  Any term of this Agreement may be amended and the observance of any term of
this Agreement may be waived (either generally or in a particular instance, and
either retroactively or prospectively) only with the written consent of the
Company and the holders of a majority of the Registrable Securities then
outstanding; provided that any provision hereof may be waived by any waiving
party on such party’s own behalf, without the consent of any other
party.  Notwithstanding the foregoing, this Agreement may not be amended or
terminated and the observance of any term hereof may not be waived with respect
to any Investor in a manner that would materially and adversely effect such
Investor without the written consent of such Investor, unless such amendment,
termination, or waiver applies to all Investors in the same fashion (it being
agreed that a waiver of the provisions of Subsection 3.1 with respect to a
particular transaction shall be deemed to apply to all Investors in the same
fashion if such waiver does so by its terms, notwithstanding the fact that
certain Investors may nonetheless, by agreement with the Company, purchase
securities in such transaction).  The Company shall give prompt notice of any
amendment or termination hereof or waiver hereunder to any party hereto that did
not consent in writing to such amendment, termination, or waiver.  Any
amendment, termination, or waiver effected in accordance with this Subsection
5.5 shall be binding on all parties hereto, regardless of whether any such party
has consented thereto.  No waivers of or exceptions to any term, condition, or
provision of this Agreement, in any one or more instances, shall be deemed to be
or construed as a further or continuing waiver of any such term, condition, or
provision.
 
5.6 Severability
 
.  In case any one or more of the provisions contained in this Agreement is for
any reason held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other provision
of this Agreement, and such invalid, illegal, or unenforceable provision shall
be reformed and construed so that it will be valid, legal, and enforceable to
the maximum extent permitted by law.
 
5.7 Aggregation of Stock
 
.  All shares of Registrable Securities held or acquired by Affiliates shall be
aggregated together for the purpose of determining the availability of any
rights under this Agreement and such Affiliated persons may apportion such
rights as among themselves in any manner they deem appropriate.
 
5.8 Additional Investors.  Notwithstanding anything to the contrary contained
herein, if the Company issues shares of the Company’s capital stock pursuant to
the Backstop Agreement dated as of even date herewith with Bradley Sacks (Mr.
Sacks and any purchasers under the Backstop Agreement the “Backstop Investors”),
each Backstop Investor may become a party to this Agreement by executing and
delivering an additional counterpart signature page to this Agreement, and
thereafter shall be deemed an “Investor” for all purposes hereunder.  No action
or consent by the Investors shall be required for such joinder to this Agreement
by such additional Investor, so long as such additional Investor has agreed in
writing to be bound by all of the obligations as an “Investor” hereunder.
 
5.9 Entire Agreement
 
.  This Agreement (including any Schedules and Exhibits hereto) constitutes the
full and entire understanding and agreement among the parties with respect to
the subject matter hereof, and any other written or oral agreement relating to
the subject matter hereof existing between the parties is expressly canceled.
 
5.10 Governing Law, Jurisdiction and Venue
 
. This Agreement, and all claims or causes of action (whether in contract or
otherwise) that may be based upon, arise out of, or relate to this Agreement or
the negotiation, execution, or performance of this Agreement (including any
claim or cause or action based upon, arising out of, or related to any
representation or warranty made in or in connection with this Agreement or as an
inducement to this Agreement), shall be governed by the internal laws of the
State of New York. Any issue, controversy, or claim arising out of or related to
this Agreement or any related documents hereto that cannot be resolved by mutual
agreement shall be settled or resolved by binding arbitration in New York City,
New York pursuant to the Federal Arbitration Act and in accordance with the
Commercial Arbitration Rules of the American Arbitration Association now or
hereafter in effect. The parties to the dispute shall unanimously select the
arbitrator. In the event the parties to the dispute are unable to unanimously
select an arbitrator within ten (10) business days of a meeting called to
appoint an arbitrator, the arbitrator shall be selected in accordance with the
Commercial Arbitration Rules of the American Arbitration Association.  The
arbitrator shall have the right to award individual relief which the arbitrator
deems proper under the evidence presented and applicable law and consistent with
the parties’ rights to, and limitations on, damages and other relief as
expressly set forth in this Agreement. The award and decision of the arbitrator
shall be conclusive and binding on all parties, and judgment upon the award may
be entered in any court of competent jurisdiction. The expenses of the
arbitration, including the arbitrator’s fees and expert witness fees, incurred
by the parties to the arbitration, may be awarded to the prevailing party, in
the discretion of the arbitrator, or may be apportioned between the parties in
any manner deemed appropriate by the arbitrator. Unless and until the arbitrator
decides that one party is to pay for all (or a share) of such expenses, both
parties shall share equally in the payment of the arbitrator’s fees as and when
billed by the arbitrator. The foregoing agreement to arbitrate shall be
specifically enforceable under applicable law in any court having jurisdiction
thereof. IN AGREEING TO THE METHOD OF DISPUTE RESOLUTION SET FORTH IN THIS
ARBITRATION CLAUSE, THE PARTIES SPECIFICALLY ACKNOWLEDGE THAT EACH PREFERS TO
RESOLVE DISPUTES BY ARBITRATION RATHER THAN THROUGH THE FORMAL COURT PROCESS.
FURTHER, EACH OF THEM UNDERSTANDS THAT BY AGREEING TO ARBITRATION EACH OF THEM
IS WAIVING THE RIGHT TO RESOLVE DISPUTES ARISING OR RELATING TO THIS AGREEMENT
IN COURT BY A JUDGE OR JURY, THE RIGHT TO A JURY TRIAL, THE RIGHT TO DISCOVERY
AVAILABLE UNDER THE APPLICABLE RULES OF CIVIL PROCEDURE, THE RIGHT TO FINDINGS
OF FACT BASED ON THE EVIDENCE, AND THE RIGHT TO ENFORCE THE LAW APPLICABLE TO
ANY CASE ARISING OR RELATING TO THIS AGREEMENT BY WAY OF APPEAL, EXCEPT AS
ALLOWED UNDER THE FEDERAL ARBITRATION ACT. EACH OF THEM ALSO ACKNOWLEDGES THAT
EACH HAS HAD AN OPPORTUNITY TO CONSIDER AND STUDY THIS ARBITRATION PROVISION, TO
CONSULT WITH COUNSEL, TO SUGGEST MODIFICATION OR CHANGES, AND, IF REQUESTED, HAS
RECEIVED AND REVIEWED A COPY OF THE FEDERAL ARBITRATION ACT AND THE COMMERCIAL
ARBITRATION RULES OF THE AMERICAN ARBITRATION ASSOCIATION.
 
5.11 Delays or Omissions
 
.  No delay or omission to exercise any right, power, or remedy accruing to any
party under this Agreement, upon any breach or default of any other party under
this Agreement, shall impair any such right, power, or remedy of such
nonbreaching or nondefaulting party, nor shall it be construed to be a waiver of
or acquiescence to any such breach or default, or to any similar breach or
default thereafter occurring, nor shall any waiver of any single breach or
default be deemed a waiver of any other breach or default theretofore or
thereafter occurring.  All remedies, whether under this Agreement or by law or
otherwise afforded to any party, shall be cumulative and not alternative.
 
5.12 Effectiveness
 
.  This Agreement shall be effective as of the consummation of the Second
Closing.  In the event that the Second Closing does not occur in accordance with
the terms and conditions set forth in the Purchase Agreement, this Agreement
shall automatically terminate without any further action by, or consent of, any
party hereto.
 
5.13 Prior Agreement
 
.  Each of the parties hereto acknowledges and agrees that the Company, Michael
Sacks and The Punch Trust entered into a Registration Rights Agreement (the
“Prior Agreement”), dated as of January 31, 2014, and that the Prior Agreement
is hereby amended and superseded in its entirety and restated herein upon the
execution of this Agreement by the Company and the parties required for an
amendment of the Prior Agreement pursuant to Section 3.6 of the Prior
Agreement.  Upon such execution, all provisions of, rights granted and covenants
made in the Prior Agreement are hereby terminated, waived, released and
superseded in their entirety by the provisions hereof and shall have no further
force or effect.
 
 [Remainder of Page Intentionally Left Blank]
 

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Investor Rights Agreement as
of the date first written above.
 
ULURU, INC.
 
By:          /s/ Terrance K. Wallberg_____________
 
Name:Terrance K. Wallberg________________
 
Title:          Vice President / Chief Financial Officer_
 


 
INVESTORS:
 
VELOCITAS I LLC




By:          /s/ William Kennard
 
Name: William
Kennard                                                                      
 
Title:          Managing
Member                                                            
 
VELOCITAS PARTNERS, LLC




By:          /s/ Vaidehi Ashok Shah_____________
 
Name: Vaidehi Ashok Shah________________
 
Title:          Managing Member_________________
 


 



 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Investor Rights Agreement as
of the date first written above.
 


 
INVESTORS:
 
_/s/ Michael I. Sacks_____________
Michael I. Sacks*.




_/s/ Bradley J. Sacks_____________
BradleySacks






The Punch Trust*




By:/s/ Gabriela Fedullo-Lachat  and   /s/ Valerie Dagnaud
 
Name: Gabriela Fedullo-Lachat  and  Valerie Dagnaud
 
Title: Clermont Corporate Services Limited
          Sole Trustee____________________


 
* Upon the effectiveness of this Investor Rights Agreement, the Registration
Rights Agreement dated January 31, 2014 among the Company, Michael Sacks and The
Punch Trust shall be terminated.


 

 
 
 

--------------------------------------------------------------------------------

 



 


 
SCHEDULE A
 
Investors
 
VELOCITAS I LLC
Address_______________________
_____________________________
Phone Number _________________
Email_________________________


VELOCITAS PARTNERS, LLC
Address_______________________
_____________________________
Phone Number _________________
Email_________________________


MICHAEL SACKS
Address_______________________
_____________________________
Phone Number _________________
Email_________________________


THE PUNCH TRUST
Address_______________________
_____________________________
Phone Number _________________
Email_________________________


BRADLEY SACKS
Address_______________________
_____________________________
Phone Number _________________
Email_________________________


 


 


 

 
 
 

--------------------------------------------------------------------------------

 
